Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Morse on 2/28/2022.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) An image processing apparatus comprising 
a processor comprising hardware, the processor being configured to: 
         execute a first white balance adjustment on a first signal corresponding to multiple wavelength bands on a target; 
         generate a first luminance signal from a second signal including an area having saturation caused by the first white balance adjustment; 
          extract a detail component based on the first signal, wherein the detail component includes information regarding the target before the first white balance adjustment is executed;
          generate a second luminance signal using the detail component and the first luminance signal, wherein the second luminance signal is a corrected luminance signal; and 
          apply the detail component only to the area having the saturation to the luminance signal to generate the corrected luminance signal.
7. (
8. (

11. (
12. (Canceled).
13. (Canceled).
14. (Canceled).
Allowable Subject Matter
Claims 1, 3-11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483